IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TAJH MORRIS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0786

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 11, 2017.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Tajh Morris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.